Citation Nr: 1022032	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-21 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected post-operative residuals of a left knee 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to 
September 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In July 2009, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran is in receipt of the maximum rating for severe 
left knee subluxation and lateral instability.  There is no 
evidence of ankylosis or impairment of the tibia or fibula.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for post-operative residuals of a left knee injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5257 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In an October 2001 rating decision, the RO granted service 
connection and assigned a 30 percent disability rating for a 
left knee injury with ACL reconstruction, post-operative, 
effective September 21, 2001.  In that same decision, the RO 
granted service connection and assigned a separate 10 percent 
rating for post-infectious arthritis of the left knee under 
38 C.F.R. § 4.71, Diagnostic Code 5010, arthritis due to 
trauma, effective September 21, 2001.  In March 2004, the 
Veteran was assigned a temporary 100 percent disability 
rating effective December 19, 2003 and continued the 30 
percent rating from March 1, 2004.  

The Veteran submitted a claim for increase in July 2004.  In 
a November 2004 rating decision and in the March 2005 rating 
decision on appeal, the RO continued the Veteran's 30 percent 
disability rating for residuals of left knee injury with 
reconstruction and the separate 10 percent rating for 
arthritis.  The Veteran limited his notice of disagreement to 
the 30 rating for the post-operative residuals.  The issue of 
arthritis is not on appeal at this time.   

In October 2006, the Veteran was again assigned a temporary 
100 percent disability rating effective June 22, 2006 and 
continued the 30 percent rating from August 1, 2006.  

For the periods of time during the course of the appeal when 
the temporary total ratings have not been in effect, the 
Veteran's left knee disability has been rated under 
Diagnostic Code 5257.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, which rates impairment resulting 
from other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a maximum 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 
and 4.45, pain is inapplicable to ratings under Diagnostic 
Code 5257 because it is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).   

As 30 percent is the maximum rating available under 
Diagnostic Code 5257, the Veteran may only receive a higher 
rating under a different Diagnostic Code or on an extra-
schedular basis.  

The Board has considered other diagnostic codes that may 
apply to disability of the knee that have not been previously 
adjudicated.  The Veteran, however, does not have ankylosis 
of the knee (Diagnostic Code 5256), impairment of the tibia 
and fibula (Diagnostic Code 5262), or genu recurvatum.  
Review of the VA and private medical treatment records and VA 
examinations reveal only symptoms of instability, pain, 
abnormal gait, and some limitation of motion of the left 
knee.  

Treatment in July 2004 showed that the Veteran ambulated with 
an antalgic gait and had 0 to 135 range of motion joint line 
tenderness.  He was diagnosed as having a deficient ACL and 
post-traumatic arthritis.  During the December 2004 VA 
examination, x-rays dated July 2004 were reviewed and showed 
anatomic alignment, osseous fragment on the lateral to 
lateral tibial condyle that may have been due to an old 
fracture or enthesopathy of the lateral collateral ligament, 
and no signs of significant joint effusion.  A private 
magnetic resonance imaging of the left knee dated April 2006 
showed status-post previous anterior cruciate ligament (ACL) 
repair, tear of medial and lateral menisci versus post-
meniscectomy change, and marked degenerative changes.  The 
September 2009 VA examination revealed range of motion of 0 
to 130.  There was no joint ankylosis, leg length was 
symmetric, and no other abnormality was found aside from 
instability and poor propulsion gait.  The Veteran was 
diagnosed as having anterior cruciate ligament reconstruction 
of the left knee; post-traumatic osteoarthritis of the left 
knee medial compartment; and left knee torn anterior cruciate 
ligament, degenerative chondromalacia medial and lateral 
compartments, and lateral meniscus tear.  

Therefore, a higher rating under these Diagnostic Codes is 
not appropriate.  Thus, the Veteran's left knee disability 
will continue to be rated as 30 percent disabling under 
Diagnostic Code 5257.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.

In deciding the Veteran's increased evaluation claim, the 
Board has considered whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The evidence of record in connection with 
this claim supports the conclusion that the Veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.

Extraschedular considerations

In his substantive appeal dated June 2006, the Veteran stated 
that he was able to walk only very short distances before his 
knee would swell.  He had pain all day that would worsen with 
walking or standing and he would not be able to continue in 
his previous employment in construction due to these 
complications.  The September 2009 VA examination included 
the Veteran's report that his last job was as a foreman, 
which he left to attend school.  The examiner opined that the 
Veteran's left knee had significant effects on his occupation 
as he used a knee brace in school to walk to classes which 
were far apart.  Thus, the Board must adjudicate the issue of 
whether referral for an extraschedular rating is warranted.  
38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242 
(2008).  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the claimant's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and 0frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. at 116.

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
left knee disability.  The competent medical evidence of 
record shows that aspect of his left knee condition 
considered in this appeal is primarily manifested by 
instability and pain.  The applicable diagnostic code used to 
rate the Veteran's disability provide for rating based on 
instability.  As noted above, pain is inapplicable to rating 
on appeal under Diagnostic Code 5257 because it is not 
predicated on loss of range of motion.  See 38 C.F.R. §§ 
4.40, 4.45; Johnson, 9 Vet. App. at 11.  The effects of pain 
and functional impairment, however, have been taken into 
account and were considered in addressing the Veteran's left 
knee arthritis, which is not currently on appeal.  The 
effects of the Veteran's disability have been fully 
considered and are contemplated in the rating schedule; 
hence, referral for an extraschedular rating is unnecessary 
at this time. 

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Substantially compliant notice was sent in February 2005, 
April 2006, and July 2009 and the claim was readjudicated in 
a February 2010 supplemental statement of the case.  
Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected post-operative residuals of a left knee 
injury is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


